DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the term "low" in line 11 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The frequency range of the voltage signal has been rendered indefinite by the use of the term “low”.
In Claim 1, the term "high" in line 12 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The frequency range of the voltage signal has been rendered indefinite by the use of the term “high”.

In Claim 2, the term "high" is a relative term which renders the claim indefinite.  The term " high " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The termination resistor has been rendered indefinite by the use of the term “high”.
In Claim 4, the term "low" is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The frequency range of the voltage signal has been rendered indefinite by the use of the term “low”.
In Claim 4, the term "high" is a relative term which renders the claim indefinite.  The term " high " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The impedance has been rendered indefinite by the use of the term “high”.
In Claim 7, the term "low" is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
In Claim 7, the term "high" is a relative term which renders the claim indefinite.  The term " high " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The impedance has been rendered indefinite by the use of the term “high”.
In Claim 8, the term "low" is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The frequency range of the voltage signal has been rendered indefinite by the use of the term “low”.
In Claim 8, the term "high" is a relative term which renders the claim indefinite.  The term " high " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The impedance has been rendered indefinite by the use of the term “high”.
Conclusion
Dalton et al.(US 2007/0122163) is a related art that teaches an optical receiver(200 of fig. 5) comprising: a pre-amplifier to convert a current signal, into which an input optical signal is converted, into a voltage signal(See Paragraph 38, fig. 5 i.e.  an optical receiver(200)  comprising: a pre-amplifier which is a Trans-Impedance Amplifier (TIA)(202) to convert a current signal received from the photodetector(PD) into a voltage signal); a limiting amplifier to amplify and limit an amplitude of the voltage signal(See Paragraph 38, fig. 5 i.e. a limiting amplifier(216) to amplify and limit an amplitude of the voltage signal ); a transmission line connecting the pre-amplifier with the limiting amplifier(See Paragraph 38, fig. 5 i.e. a transmission line(218,220) connecting the pre-amplifier(220) with the limiting amplifier(216)); an alternating current coupling capacitor inserted in a middle of the transmission line or at an end of the transmission line(See Paragraph 38, fig. 5 i.e. an alternating current coupling capacitor(C1,C2)(210,214) inserted in a middle of the transmission line(218,220) or at an end of the transmission line).  
Bajea et al.(US 2017/0338780) is another related art that teaches a pre-amplifier(210 of fig. 2) coupled to a limiting amplifier(240 of fig. 2) via transmission lines(See Paragraph 25, fig. 2); and an alternating current coupling capacitor inserted in a middle of the transmission line or at an end of the transmission line(See Paragraph 25, fig. 2); a termination circuit with a switching unit  connected with the transmission line(See Paragraph 25, fig. 2 i.e. a termination circuit(220) with a switching unit  connected with the transmission line).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637